Citation Nr: 0306267	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-51 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978. He had later Reserve service with periods of 
active duty for training (ACDUTRA), including a pertinent 
period of ACDUTRA from June to July 1988.  This case comes to 
the Board of Veterans' Appeals (Board) from an April 1996 RO 
decision which denied service connection for a low back 
disability.  

In a decision dated in March 2000, the Board denied the 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2000, 
the parties filed a joint motion to vacate and remand the 
Board decision, and a November 2000 Court order granted the 
motion.  The Board remanded the case to the RO for additional 
development in October 2001.  


FINDING OF FACT

The veteran's current low back disability (degenerative disc 
disease of the lumbosacral spine with postoperative residuals 
of a herniated disc at L5-S1) began years after his active 
duty and his pertinent period of ACDUTRA, and his current low 
back disability was not caused by any incident of service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from November 
1974 to November 1978.  His service medical records show that 
in July 1977 he complained of pain in the center of his back 
for a week, which increased with jarring movement and 
stretching with jumping jacks.  An examination revealed pain 
along the spine at about T8-10 without pain in the muscle on 
either side and point tenderness.  He was referred to the 
back clinic for evaluation and treatment.  On referral in 
July 1977, the veteran's assessment was dysfunction at T8-10.  
In December 1977, the veteran complained of recurring back 
pains.  The assessment was dysfunction at T8-10.  The veteran 
was seen later that month for pain in the right low back.  He 
denied numbness and radiation.  The assessment was old 
neuromuscular strain.  A September 1978 physical examination 
for separation purposes reveals that the veteran's spine was 
normal.

The veteran had service in the Army Reserve following his 
active duty.  The service medical records show that on 
physical examinations in February 1983 and May 1987 the 
veteran's spine was normal.  The veteran served on ACDUTRA 
from June 25, 1988 to July 9, 1988.  On July 1, 1988, he 
complained of continuous low back pain upon movement for two 
days.  He reported that he believed he twisted his back while 
getting out of a car.  He stated that pain relievers provided 
no relief.  The assessment was low back strain.  On August 8, 
1988, the veteran's back was re-evaluated.  The veteran 
reported that after his injury his back got better for two 
weeks with medication and then became sore again after he 
returned to work that involved repetitive lifting in a 
grocery store.  An examination revealed decreased range of 
motion in flexion due to pain, especially in the left L5-S1 
paravertebral area.  There was no radiation of pain into the 
legs.  X-rays of the lumbar spine on August 8, 1988 revealed 
a slight narrowing of the interspace between L5 and S1 which 
could be due to a disc pathology; spina bifida occulta of the 
first sacral vertebra; and minimal sclerotic changes of the 
facet joint of L5 and S1 on the right probably due to 
degenerative changes.  The assessment was degenerative joint 
disease of the L5-S1 area and low back pain.  The veteran was 
recommended not to lift more than 15 pounds and not to bend 
repetitively at the waist, until August 23, 1988, which was 
noted on an individual sick slip.  The veteran was to be 
followed up if his symptoms worsened or persisted.

An August 1988 service statement of medical examination and 
duty status indicates that the veteran strained his back 
while exiting a vehicle during annual training at Fort 
Campbell, Kentucky on June 30, 1988.  The service record 
notes that he then went on sick call, received medication, 
and followed instructions for convalescence.  The record 
notes that he was thereafter released from ACDUTRA but his 
discomfort persisted, so he was examined by a medical officer 
from Fort Devens, Massachusetts, received more medication, 
and given instructions to avoid strenuous activity for the 
period of August 8-24.  The record notes that the veteran 
then returned to his civilian employer on August 24.

An October 1991 medical record from Robert Doyle, M.D., shows 
that the veteran complained of low back pain on the right 
side for about three weeks.  The veteran reported that he 
previously had low back pain following an injury in service 
in 1970 [sic].  He also complained that over the past two to 
three weeks he had intermittent pain in his right leg which 
increased to include numbness from the posterior buttocks 
down to the posterior aspect of his right leg and in the 
toes.  The impression, pending X-rays and a CT scan, was 
ruptured disc.

An October 1991 X-ray study of the lumbosacral spine from 
Northern Cumberland Memorial Hospital showed mild disc space 
narrowing at L4-L5.  An October 1991 computerized tomography 
(CT) scan of the lumbar spine revealed moderate central and 
right paracentral L4-L5 disc herniation with associated 
thecal sac effacement and bilateral facet degenerative joint 
disease.

A November 1991 medical record from Dr. Doyle shows that the 
veteran felt his back and buttock pain was better.  Dr. Doyle 
indicated that the veteran still had pain in the right leg 
and foot and that he had not significantly improved.  The 
doctor indicated that a CT scan revealed a ruptured disc.  
The assessment was definite improvement from a subjective 
point of view.  An independent opinion was sought from Dr. 
Murray.

Patrick Murray, M.D., indicated in a medical report that he 
examined the veteran in November 1991.  He noted the 
veteran's report of an October 1991 injury while lifting 
frozen food during the course of employment whereby he 
developed back pain and right leg discomfort; and of 
intermittent backache and "arthritis" ever since an injury in 
service in the 1970s and in 1988.  The diagnosis was L5-S1 
disk protrusion on the right.  Dr. Murray indicated that 
plain X-rays sent along by Dr. Doyle showed flattening of the 
L5-S1 disk space, and that a CT scan showed bulging of the 
L4-5 disk space centrally and an L5-S1 disk protrusion where 
the disk was partly ossified.

A December 1991 magnetic resonance imaging (MRI) study of the 
lumbar spine from Central Maine Imaging Center reveals 
shallow bulging of the disk annulus at L4-L5, slightly 
eccentric on the right, possibly minimally affecting the 
right L5 nerve root; and frank disk herniation at L5-S1 with 
possible sequestered fragment displacing and compressing the 
right S1 nerve root.

Medical records from Central Maine Medical Center show that 
the veteran was admitted in December 1991 with back pain 
radiating to the leg, tingling, numbness and weakness in the 
S1 distribution, which did not respond to conservative 
management.  An admission report notes that the veteran 
developed increased back pain and discomfort in his right leg 
after lifting frozen food during the course of his employment 
in October 1991 and that he continued working and developed 
throbbing pain in his right calf and, a day later, numbness 
in the right side of the foot.  The admission report notes 
the veteran's report of having had intermittent back pain 
since a service injury in the 1970s and an intermittent 
backache and arthritis since an injury in 1988.  An MRI scan 
confirmed a large L5-S1 disc protrusion.  The veteran then 
underwent a lumbar microdiskectomy at L5-S1 on the right, 
which was followed by a rapid recovery and relief of right 
leg pain.

An MRI scan of the lumbar spine in April 1992 from Central 
Maine Imaging Center revealed status post right L5 
hemilaminectomy and L5-S1 diskectomy, moderate right anterior 
epidural scarring at L5-S1 without evidence of significant 
residual or recurrent disk material in the anterior epidural 
space, moderate primary lumbar spinal stenosis from L2 to L5, 
and no intradural pathology.

On a June 1992 Central Maine Medical Center consultation 
report, John Crispin, M.D., indicated that following surgery 
for a herniated disk the veteran had persistent numbness and 
pain on the outside of his foot.  He was referred for 
evaluation to determine if epidural steroids would alleviate 
his symptoms.  In the assessment, Dr. Crispin noted that the 
veteran had a failed back syndrome and that he agreed to 
proceed with epidural steroids.  On a July 1992 record, Dr. 
Crispin indicated that the veteran underwent epidural steroid 
injections in the lumbar spine.

A July 1992 service physical examination reveals that the 
veteran had a well-healed, midline scar of the lower back, 
status post diskectomy.  On a medical history report in July 
1992, the veteran noted that he had a ruptured disc in 
October 1991 for which he had surgery in December 1991 and 
that problems persisted from this injury.

In a medical report, Douglas Pavlak, M.D., indicated that he 
examined the veteran in October 1992.  He stated that the 
veteran reported a back injury while in the Army in 1975 
[sic] whereby he experienced acute back pain for two to three 
weeks but that he had a 100 percent recovery from that 
incident.  The veteran reported no further back problems 
until 1987 [sic] when in the Reserve he experienced non- 
radiating low back pain as he got out of a car.  The veteran 
reported that he had some recovery of that episode but 
continued to have some on-and-off back pain ever since, 
including when he worked at his civilian job, where he 
functioned fairly well with unlimited heavy activity such as 
routine lifting, bending, and twisting.  The veteran reported 
that during heavy lifting in October 1991 he experienced a 
lot of back pain and stiffness but no leg pain and that the 
next morning he had severe low back pain and right leg pain 
with associated numbness and tingling.  The veteran reported 
that his current physical status did not allow him to return 
to the Reserve.  The veteran was referred for testing to 
determine if he had any significant ongoing denervation or 
recurrent nerve root problems responsible for right leg 
symptoms.  Testing revealed a measurable residual deficit 
postoperatively but not a profound one, and there was no 
evidence of acute denervation which would arouse the 
suspicion of recurrent nerve root compression.  Dr. Pavlak 
stated that the veteran would probably require lifelong 
restriction, although he was doing fairly well at his job, 
and that it was unlikely that the veteran could go back to 
the military Reserve given his current physical status.  Dr. 
Pavlak stated that he was uncertain as to the consequences of 
this prognosis with regard to the Workman's Compensation 
statutes but that it would merit investigation on the part of 
the veteran and his insurance company.

In a December 1992 addendum report, Dr. Pavlak noted for the 
record, at the veteran's request, that the veteran was 
currently in the Army Reserve but had been taken off infantry 
job status and given a temporary profile due to his lower 
back problems.  The doctor referred to a handwritten note of 
the veteran clarifying his military status.

On a May 1995 service physical examination conducted for 
purposes of re-doing the veteran's profile, it was noted that 
the veteran was status post laminectomy at L5-S1 with 
decreased deep tendon reflexes in the right ankle.  It was 
also noted that the veteran still had back discomfort.

In October 1995, the veteran filed a claim for service 
connection for a low back disability that affected his right 
leg.

In an April 1996 decision, the RO denied the veteran's claim 
for service connection for a low back disability.

In his November 1996 substantive appeal, the veteran 
contended that his back injuries in service in 1977 and 1988 
led to his third and final injury while working at his 
civilian job in 1991.

In a May 1997 letter, Gene Royer, D.O., stated that he 
reviewed the veteran's military and civilian records and saw 
that the veteran's injuries suffered while in active service 
were likely to have contributed to development of a ruptured 
disc that required surgery and left him with disability.  The 
doctor opined that the veteran's service injuries helped lead 
to his current disabilities.

In a June 1997 letter, Paul Ruopp indicated that he was 
acquainted with the veteran through service in the Army 
Reserve unit.  He stated that his assigned duties at the unit 
included serving as master fitness trainer, which he has held 
continuously since 1988, and administering annual records and 
diagnostic Army physical training tests.  He indicated that 
the tests consisted of three events, including sit-ups, and 
that the events were age-compensated.  He stated that fitness 
test scores for the period of 1987 through 1996 document the 
veteran's performance, and that the veteran's performance 
from 1987 to 1991 showed a consistent decline in the sit-ups 
event.  He stated that subsequent to 1992 the veteran 
obtained a permanent profile and was exempted from this 
event, according to Army regulations.  Attached to the letter 
were Army Physical Test Scorecards, dated from March 1987 to 
October 1993, which show that the veteran's fitness was 
tested with push-ups, sit-ups, and a two mile run.  His 
annual raw scores for sit-ups were 60 (1987), 53 (on June 11, 
1988), 49 (May 1989), 44 (June 1990), 44 (October 1990), 17 
(July 1991), and 40 (October 1992).

On a July 1998 VA examination, the veteran's medical history 
was reviewed, which indicated three injuries to his back, in 
1977, 1988, and 1991.  The veteran reported that at the time 
he suffered his 1991 injury at a civilian job he was doing 
routine lifting and bending, which he had done for a long 
time previously but which developed into severe back pain 
resulting in a ruptured disk and surgery in December 1991.  
The veteran complained of intermittent pain involving his 
right posterior thigh and right posterior calf, which he also 
described as feeling numbish or tingly.  He claimed to have 
some weakness in the right ankle and foot area and some 
tightness in the right leg.  He denied problems with his left 
leg.  He claimed that the pain in his low back never totally 
went away.  Following current examination, including X-rays, 
the impression was status post herniated nucleus pulposus 
(HNP) at L5-S1 and status post microdiskectomy at L5-S1 for 
the HNP.  The examiner felt that the HNP which developed in 
1991 was related to the veteran's civilian job and not to the 
veteran's time in service.  The examiner stated that the X- 
rays findings of August 8, 1980 [sic] [elsewhere in the 
report the doctor noted the X-rays were done on August 8, 
1988] and the episodes of back strain in the service were not 
thought to have been predisposing features to the above 
diagnoses.

In a July 1998 letter, the veteran asserted that he did not 
believe that his military service caused all his current back 
problems or that the injury at his civilian job which 
resulted in surgery was the sole cause.  He maintained that 
his service injuries were connected or contributing factors 
to his current condition.  He stated that the injuries in 
1977 and 1988 were the only two that required medical 
attention prior to the 1991 injury.  He claimed that from the 
time of his 1988 injury to the injury in 1991 he controlled 
back pain with over-the-counter pain relievers.

In October 1998, an undated medical report by Dr. Doyle was 
received.  The doctor indicated that he reviewed all of the 
veteran's medical records that the veteran had brought with 
him and other records from neurosurgeons, which revealed a 
back strain in 1988.  He indicated that the veteran had 
reported occasional episodes of lumbar spine and right leg 
pain from 1988 to 1991, lasting for about three days while he 
was "doing stuff in the Army."  The doctor stated that the 
veteran was seen in the dispensary for this and found to have 
low back pain without neurological deficit at that time.  The 
doctor stated that the veteran subsequently ruptured a disc 
in 1991, which apparently was a Workman's Compensation 
injury, and that he had epidural steroids for continued pain.  
The doctor indicated that the veteran presently had 
paresthesias in the lateral aspect of his right leg, which 
went down to the lateral three toes without any obvious 
weakness.  The doctor stated that the last official reports 
from Dr. Murray, the neurosurgeon, indicated that the veteran 
had some tingling and numbness on the lateral aspect of his 
foot but that otherwise the veteran's back was okay.

Dr. Doyle, in addressing the issue of whether there was a 
possibility or probability of a relationship between the back 
strain injuries in 1988 and the ruptured disc in 1991, opined 
that there was no way that the injuries could absolutely be 
connected.  Yet, the doctor stated that because the veteran 
had no imaging studies while he was in the Army from 1988 to 
1991 there was no way he could tell if the veteran did or did 
not have a ruptured or extruded disc at that point, and there 
was no way he could tell if this disc did not just remain 
latent up until 1991 when another injury caused an acute 
rupture and neuropathy.  The doctor stated that it would make 
sense, if there were back problems from 1988 through 1991 and 
the back problems were associated with right leg pain, that 
the veteran probably did have a partially ruptured or 
partially extruded disc which had improved.  The doctor 
stated that he has seen such occur before, and he suspected 
that what happened was that the veteran had a weakness in the 
disc area that was aggravated between 1988 and 1991 and 
finally ruptured in 1991.  In such a case, the doctor opined 
that the two injuries were one and the same and definitely 
related.  Dr. Doyle cautioned, however, that there was no way 
he could prove this because apparently the veteran had no 
imaging studies done while he was in the Army.

Service department records in July 1999 showed that the 
veteran was placed on retired Reserve, effective earlier in 
that month.

In a January 2000 statement, Dr. Doyle opined that after a 
review of his records including neurosurgeon consultations 
the veteran's disability was "as likely as not connected to 
his service injury."  He stated that because no X-rays were 
done in the service there was no way he could tell if the 
veteran ruptured a disc partially while he was in the 
service.  The doctor thus stated that there was an "as likely 
as not" nexus between the two.

Records compiled in connection with Workman's Compensation 
claims filed by the veteran in October 1991 and November 1999 
were submitted to the RO by the veteran's representative in 
November 2001.  In the October 1991 claim, the veteran 
reported that he injured his back at work that month in his 
job as a frozen food manager; he said the injury occurred 
when moving boxes weighing up to 40 pounds.  He said he had 
been experiencing pain in his back off and on for several 
weeks, but in October 1991 the pain had become severe while 
working with a load of frozen food, such work involving 
lifting and turning.  He said that symptoms of disc injury 
had begun the following morning.  The veteran noted that the 
work injury involved a ruptured disc of the low back.

Also included were letters from Dr. Murray dated in December 
1992 and January 1993, regarding follow-up treatment.  It was 
noted to be a year since the veteran's surgery, and he had 
been working full-time since September.  He had had two 
episodes of paravertebral muscle spasm and one episode of 
right calf muscle spasm since September.  The veteran thought 
that at least one or two of these may have been precipitated 
by exercises required by the Reserve.  At work he noticed a 
little kink in his back from time to time but nothing very 
serious.  The only abnormal finding on examination was mild 
diminution to pin prick sensation on the outer border of the 
right foot.

In November 1999, the veteran filed another Workman's 
Compensation claim for another injury to the low back which 
occurred at work that month.  He said he had been bent over, 
scanning a product, and when he stood up, he felt pain in his 
lower back, radiating down to the right foot.  

Medical records compiled in connection with that a claim 
include records from Heidi Root, M.D., dated from November 
1999 to November 2000.  On the initial record, it was noted 
that he had been diagnosed in 1988 with degenerative joint 
disease and arthritis of the back, and had undergone a 
microdiscectomy on the back in 1991, resulting in some nerve 
damage.  His pain had been getting progressively work since 
the work incident.  An MRI scan was conducted and showed a 
defect In L5-S1, in the area of previous surgery.  

Records from K. Barth, M.D., include a neurological 
evaluation in January 2000, to evaluate low back pain 
radiating into the right leg.  As history, it was noted that 
the veteran described a long history of low back problems 
dating to two specific injuries that he could recall while in 
the military, in 1977 and 1988.  He related that although his 
symptoms were chronic and intermittent, he was able to 
continue a very active life-style, until his injury in 1991.  
After that, he underwent a laminectomy and discectomy, and 
said there was some modest improvement initially, but he 
still had significant residual symptoms.  In October 1999, an 
episode of lifting and twisting at work resulted in an 
increase in low back pain radiating in to the right leg, and 
the symptoms had progressed.  Currently, he complained of 
some low back pain, and right lower leg pain which was more 
bothersome.  On examination, he had modest limitation of 
motion.  Straight leg raising was positive on the right.  He 
reviewed the MRI, and agreed that notable findings were a 
severe degree of disc degeneration particularly at L4-5 and 
L5-S1, with virtually complete collapse of the disc spaces.  
There was also some postoperative change at L5-S1 on the 
right with some mild to modest epidural scarring, with a 
small disc herniation.  The impression was chronic axial low 
back pain due to multilevel lumbar degenerative disc disease, 
and chronic S1 radiculopathy due to a combination fo L5-S1 
recurrent disc herniation and late affects of S1 nerve root 
injury.  Dr. Barth opined that surgery may result in modest 
improvement.  

The veteran decided to undergo surgery.  From February to 
March 2000, he was hospitalized in Maine Medical Center 
where, in February 2000, he underwent re-exploration of right 
L5-S1 laminotomy for microdiskectomy.  The postoperative 
diagnosis was recurrent L5-S1 herniated nucleus pulposus with 
refractory S1 radiculopathy.  

In April 2000 he was seen two months after undergoing 
reexploration lumbar laminotomy for microdiscectomy performed 
in the setting of a recurrent calcified disc herniation and 
chronic radiculopathy with neurological deficits.  Dr. 
Barth's impression was that overall the veteran was doing 
adequately, and he suspected that the majority of his 
residual symptoms were due to prior permanent nerve damage to 
his S1 nerve root.  When seen for follow-up in June 2000, the 
veteran continued to experience burning and aching 
intermittently down his right leg with paresthesias.  The 
impression was chronic late effects of S1 nerve root injury 
with dysesthetic pain syndrome.  Dr. Barth opined that the 
veteran had persistent symptoms because of irreversible nerve 
damage that was incurred long before.  There was a 
possibility, however, that he had residual or recurrent root 
impingement.  However, the MRI scan in June 2000 disclosed no 
convincing evidence for residual or recurrent disc 
herniation.  

Records show the veteran's treatment from August to October 
2000 in a pain clinic, by G. Palman, D.O.  

In December 2000, the veteran was evaluated by D. Baughan, 
M.D., who noted that he had a history of degenerative disc 
disease with successful first surgery in 1992; however, in 
February 2000, he had stood up while turning and felt a 
sudden sharp pain in his pack and right leg.  Records dated 
through August 2001 show his gradual improvement in symptoms, 
until he was finally working 25 to 40 hours per week, and 
back to the activity and endurance level he had prior to the 
previous year's exacerbation.  

A "Medical and Impairment Evaluation" was conducted by C. 
Brigham, M.D., in December 2000.  The diagnosis was 
lumbosacral degenerative disc disease, with failed back 
syndrome, herniated nucleus pulposus at L5-S1, S1 
radiculopathy on the right, status post L5-S1 microdiskectomy 
on the right in December 1991, and status post right L5-S1 
reexploration laminotomy with microdiskectomy in February 
2000.  The history reported by the veteran was noted to 
include a long history of problems with low back pain, which 
became much more significant with two injuries, one in 
October 1991 and one in November 1999.  The veteran also gave 
a history that the first episode of significant low back pain 
had been in 1977, when he had an impact injury to the spine 
while in service.  He said this improved, but in 1988 while 
in the Reserve, he twisted his back getting out of a vehicle 
and had increasing problems with back pain, which then 
improved.  He related that studies had revealed degenerative 
joint disease, particularly at L5-S1, and he had intermittent 
symptoms.  His October 1991 episode had been precipitated by 
working two eight hour shifts with in a 24-hour time period, 
during which time he handled approximately 250 pieces of 
freight a shift.  Subsequently, he returned to a less 
demanding job in terms of his back.  However, when standing 
from a bent over position in November 1999, he felt a sharp 
pain, with radiation down his right leg.  Current low back 
symptoms were described.  Dr. Brigham said that the veteran 
had a long history of problems with degenerative disc 
disease, and his underlying disease was significantly 
aggravated by two injuries at work, one in October 1991 and 
one in November 1999.  He concluded that to a reasonable 
degree of medical certainty, the 1991 injury was a 
significant aggravation of his preexisting degenerative 
lumbar disease, and that the 1999 injury was again a 
significant aggravation which resulted in increasing pain and 
decreased function.  

In October 2002, a VA examination was conducted.  The 
examiner noted that the veteran's medical records had been 
reviewed.  The veteran reported that he had developed low 
back pain in 1977, diagnosed at that time as strain.  He 
achieved a 100 percent recovery, according to physical 
therapy.  Several months later, he had a recurring lumbar 
strain.  His next problem began in 1988.  The doctor noted 
that the veteran was symptom free from 1977 to 1988.  The 
1988 problem was diagnosed as a low back strain.  The veteran 
said that following that episode, he had intermittent 
episodes of low back strain.  In 1992, he again had increased 
symptoms.  In 1988, X-rays revealed some narrowing of the 
interspaces between L5 and S1, spina bifida occulta at the 
same area, and minimal sclerotic changes of the facet joints 
at L5 and S1 on the right, probably due to degenerative 
changes.  Current VA clinical and X-ray diagnosis was 
degenerative disc disease from L4 to S1.  The VA examiner 
concluded that it was unlikely that this condition was 
related to his military service. 

II. Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R.  § 3.303.  
The term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A.  §§ 101(24).

The service medical records for the veteran's 1974-1978 
active duty service show a diagnosis of dysfunction at T8-10 
in July 1977 and December 1977 and strain in December 1977.  
On his September 1978 separation examination, the veteran's 
spine was found to be normal on objective examination.  
Subsequent service medical examinations in 1983 and 1987, 
during Reserve service, show the veteran's spine was normal 
on objective examination.  In fact, there was no evidence of 
a back disability until the veteran complained of back pain 
in July 1988 while serving on ACDUTRA from June to July 1988.  
At that time, the veteran reported that he twisted his back 
while exiting a car, and he was diagnosed with low back 
strain.  His back symptoms persisted until he was re-
evaluated in August 1988.  He was then diagnosed with 
degenerative joint disease at L5-S1 and low back pain.  X-
rays in August 1988 revealed findings that included slight 
narrowing of the interspace between L5 and S1 which could be 
due to a disc pathology, and sclerotic changes of the facet 
joints of L5 and S1 probably due to degenerative changes.  
The veteran was to be followed up if his symptoms worsened or 
persisted, but there is no further evidence of treatment for 
a back disability until the veteran was treated for a 
ruptured disc in his low back while lifting frozen food at 
his civilian job in October 1991.  

The October 1991 work injury to the low back was the subject 
of a Workman's Compensation claim in which the veteran 
claimed he herniated a disc while lifting frozen food.  In 
December 1991, he underwent a microdiskectomy at L5-S1 for 
the HNP.  The veteran was examined by the VA in July 1998; 
his diagnoses were status post HNP at L5-S1 and 
microdiskectomy at L5-S1 for the HNP.

Subsequently, in November 1999, the veteran reinjured his low 
back in an on-the-job injury; he again claimed Workman's 
Compensation for this injury; and in February 2000 he again 
underwent surgery for low back degenerative disc disease.  He 
has continued to experience low back symptoms since then. 

The veteran contends that injuries during active duty in 1977 
and during ACDUTRA in 1988 are connected or are contributing 
factors to his current low back disability.  His current low 
back disability consists of degenerative disc disease of the 
lumbosacral spine with postoperative residuals of an L5-S1 
herniated disc.  This condition was not diagnosed until after 
the 1991 lifting injury at work.

As to the 1977 active duty back problems, it is significant 
that these involved the mid back (thoracic) area, not the low 
back (lumbosacral) area which is the site of the veteran's 
current problem.  In addition, the evidence does not show any 
symptoms between 1977 and 1988.  The veteran was seen for low 
back symptoms during his 1988 ACDUTRA, but a herniated disc 
of the lumbosacral spine was not medically noted at that 
time.  Degenerative changes were noted in the month after his 
period of ACDUTRA ended, but there is no medical evidence 
associating such findings with his two-week period of ACDUTRA 
the previous month.

The veteran maintains that he controlled back pain with over- 
the-counter medication from the time of the 1988 injury until 
he sustained his 1991 work injury.  However, there were no 
intervening medical findings reflecting back pathology 
between 1988 and 1991, and the veteran remained in the 
Reserve during that time.  Although he points to fitness test 
scorecards from the period of 1987 to 1992 as evidence of an 
ongoing back disability, declining performance in the number 
of sit-ups completed may be due to any number of reasons, and 
general deconditioning has been noted on several evaluation 
reports.  Thus, the fitness scorecards have little probative 
value as evidence of a chronic back disability.

Some statements by private doctors suggest there may be a 
relationship between the veteran's current low back 
disability and his 1988 back injury while on ACDUTRA.  Dr. 
Royer in May 1997 stated that he reviewed the veteran's 
military and civilian records and felt that the injuries in 
active service were likely to have contributed to the 
development of a ruptured disc and residual disability.  In 
January 2000, Dr. Doyle stated that the veteran's disability 
was "as likely as not" connected to his service injuries.  
However, in an earlier statement received in October 1998 Dr. 
Doyle had stated that there was no way the veteran's injuries 
in service could be connected to his subsequent ruptured 
disc.  Regarding both opinions, the doctor indicated that he 
could not be certain because the veteran had no imaging 
studies done when he was in the Army between 1988 and 1991.  
Dr. Doyle apparently did not have access to the veteran's 
entire medical file because X-rays of the lumbar spine were 
indeed taken on August 8, 1988, following the low back strain 
during ACDUTRA, and the X-rays do not show a ruptured disc as 
was the case following the 1991 civilian injury.  Moreover, 
Dr. Doyle stated that the veteran probably did have a 
partially ruptured or extruded disc after the 1988 injury if 
he had back problems from 1988 through 1991 and the back 
problems were associated with right leg pain.  But there is 
no contemporaneous medical evidence from 1988 to 1991 that 
shows complaints of back or right leg problems.  Dr. Brigham 
concluded, in his December 2000 evaluation report, that to a 
reasonable degree of medical certainty, the 1991 work injury 
was a significant aggravation of his preexisting degenerative 
lumbar disease, and that the 1999 work injury was again a 
significant aggravation which resulted in increasing pain and 
decreased function.  However, he did not explicitly relate 
the condition to service.  

A VA examiner opined in July 1998 that the low back herniated 
disc which developed in 1991 was not related to the veteran's 
time in service but instead to his civilian job injury.  A VA 
examiner in 2002 similarly concluded that it was unlikely 
that the veteran's low back degenerative disc disease was 
related to his military service.  In reaching their opinions, 
the VA examiners reviewed all historical medical records in 
the claims folder.  Under such circumstances, the Board finds 
the VA medical opinions to be particularly persuasive.  

It is the Board's judgment that the statements by the private 
doctors, suggesting a possible relationship between the 
veteran's low back disability and service, are outweighed by 
the remainder of the evidence of record, including the 
contrary VA medical opinions and the historical medical 
evidence.  As noted above, the medical records from the 
veteran's 1974-1978 active duty do not show a low back 
disability; and while he was treated for low back symptoms 
during his 1988 ACDUTRA, a herniated lumbosacral spine disc 
was not found at that time or until a few years later, in 
1991, following a civilian job injury.  There is a gap 
between the 1988 ACDUTRA incident and the 1991 civilian 
injury without medically documented low back (or right leg) 
problems, and such a gap does not support the veteran's 
claim.  

The weight of the credible evidence establishes that the 
veteran's current low back disability (degenerative disc 
disease of the lumbosacral spine with postoperative residuals 
of a herniated disc at L5-S1) began following the 1991 injury 
at a civilian job and was not caused by any incident of 
service (including active duty and ACDUTRA).  A low back 
disability was neither incurred in nor aggravated by service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for service connection for a low back disability must 
be denied.  38 U.S.C.A.  § 5107(b); Gilbert v.  Derwinski, 1 
Vet.  App.  49 (1990).


ORDER

Service connected for a low back disability is denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

